                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

JOHN HUNTER PARKER,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )     Civil Action No.: 2:17-cv-524-WC
                                                    )
NANCY A. BERRYHILL,                                 )
Acting Commissioner of Social Security,1            )
                                                    )
                Defendant.                          )


                              MEMORANDUM OPINION
I.      INTRODUCTION

        On October 17, 2014, John Hunter Parker, (“Plaintiff”) filed applications for a period

of disability and disability insurance benefits and for supplemental security income,

alleging that he became disabled on April 7, 2013. The applications were denied at the

initial administrative level. Plaintiff then requested and received a hearing before an

Administrative Law Judge (“ALJ”).                Following the hearing, the ALJ rendered an

unfavorable decision dated August 23, 2016. Plaintiff appealed that decision and the

Appeals Council denied Plaintiff’s request for review. The ALJ’s decision consequently

became the final decision of the Commissioner of Social Security (“Commissioner”).2 See


1
   Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Nancy A. Berryhill shall be substituted for Acting Commissioner Carolyn
W. Colvin as the Defendant in this suit. No further action needs to be taken to continue this suit by reason
of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
2
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, Pub. L. No. 103-
296, 108 Stat. 1464, the functions of the Secretary of Health and Human Services with respect to Social
Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). The case is now before the court

for review of that decision under 42 U.S.C. § 405(g). Pursuant to 28 U.S.C. § 636(c), both

parties have consented to the conduct of all proceedings and entry of a final judgment by

the undersigned United States Magistrate Judge. Pl.’s Consent to Jurisdiction (Doc. 12);

Def.’s Consent to Jurisdiction (Doc. 11). Based on the court’s review of the record and the

parties’ briefs, the court REVERSES the Commissioner’s decision and REMANDS this

matter to the Commissioner for further consideration.

II.     STANDARD OF REVIEW

        Under 42 U.S.C. § 423(d)(1)(A), a person is entitled to benefits when the person is

unable to

        engage in any substantial gainful activity by reason of any medically
        determinable physical or mental impairment which can be expected to result
        in death or which has lasted or can be expected to last for a continuous period
        of not less than 12 months.

42 U.S.C. § 423(d)(1)(A).3

        To make this determination, the Commissioner employs a five-step, sequential

evaluation process. See 20 C.F.R. §§ 404.1520, 416.920 (2011).

        (1) Is the person presently unemployed?
        (2) Is the person’s impairment severe?
        (3) Does the person’s impairment meet or equal one of the specific
        impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 [the Listing of
        Impairments]?
        (4) Is the person unable to perform his or her former occupation?

Security matters were transferred to the Commissioner of Social Security.
3
  A “physical or mental impairment” is one resulting from anatomical, physiological, or psychological
abnormalities that are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.


                                                    2
        (5) Is the person unable to perform any other work within the economy?
        An affirmative answer to any of the above questions leads either to the next
        question, or, on steps three and five, to a finding of disability. A negative
        answer to any question, other than step three, leads to a determination of “not
        disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).4

        The burden of proof rests on the claimant through Step Four. See Phillips v.

Barnhart, 357 F.3d 1232, 1237-39 (11th Cir. 2004). A claimant establishes a prima facie

case of qualifying disability once he or she has carried the burden of proof from Step One

through Step Four. At Step Five, the burden shifts to the Commissioner, who must then

show that there are a significant number of jobs in the national economy that the claimant

can perform. Id.

        To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Id. at 1238-39. The RFC is what the claimant is

still able to do despite the claimant’s impairments and is based on all relevant medical and

other evidence. Id. It may contain both exertional and nonexertional limitations. Id. at

1242-43. At the fifth step, the ALJ considers the claimant’s RFC, age, education, and work

experience to determine if there are jobs available in the national economy that the claimant

can perform. Id. at 1239. To do this, the ALJ can use either the Medical Vocational


4
     McDaniel is a supplemental security income (SSI) case. The same sequence applies to disability
insurance benefits brought under Title II of the Social Security Act. Supplemental security income cases
arising under Title XVI of the Social Security Act are appropriately cited as authority in Title II cases, and
vice versa. See, e.g., Ware v. Schweiker, 651 F.2d 408, 412 (5th Cir. 1981); Smith v. Comm’r of Soc. Sec.,
486 F. App’x 874, 876 n.* (11th Cir. 2012) (“The definition of disability and the test used to determine
whether a person has a disability is the same for claims seeking disability insurance benefits or supplemental
security income.”).


                                                      3
Guidelines (“grids”), see 20 C.F.R. pt. 404 subpt. P, app. 2, or call a vocational expert

(“VE”). Id. at 1239-40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available

to an individual. Phillips, 357 F.3d at 1240. Combinations of these factors yield a

statutorily-required finding of “Disabled” or “Not Disabled.” Id.

       The court’s review of the Commissioner’s decision is a limited one. This court must

find the Commissioner’s decision conclusive if it is supported by substantial evidence. 42

U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). “Substantial

evidence is more than a scintilla, but less than a preponderance. It is such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971); see also Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir. 2004) (“Even if the evidence preponderates against the

Commissioner’s findings, [a reviewing court] must affirm if the decision reached is

supported by substantial evidence.”). A reviewing court may not look only to those parts

of the record which support the decision of the ALJ, but instead must view the record in its

entirety and take account of evidence which detracts from the evidence relied on by the

ALJ. Hillsman v. Bowen, 804 F.2d 1179 (11th Cir. 1986).

       [The court must] . . . scrutinize the record in its entirety to determine the
       reasonableness of the [Commissioner’s] . . . factual findings. . . . No similar
       presumption of validity attaches to the [Commissioner’s] . . . legal


                                              4
       conclusions, including determination of the proper standards to be applied in
       evaluating claims.

Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).

III.   ADMINISTRATIVE PROCEEDINGS

       Plaintiff was thirty-one years old on the date of the ALJ’s decision. Tr. 40, 227,

229. He completed high school, during which he took special education classes. Tr. 248-

49. Plaintiff had past work experience as a general laborer, mechanic helper, warehouse

worker, and janitor. Tr. 82-83, 266-273. Following the administrative hearing, and

employing the five-step process, the ALJ found at Step One that Plaintiff “has not engaged

in substantial gainful activity since April 7, 2013, the alleged onset date[.]” Tr. 19. At

Step Two, the ALJ found that Plaintiff suffers from the following severe impairments:

“obesity in combination with history of right ankle fracture, schizoaffective disorder,

conduct disorder, antisocial disorder, borderline intellectual functioning, attention deficit

hyperactivity disorder, and history of seizures[.]” Id. At Step Three, the ALJ found that

Plaintiff “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” Tr. 20. Next, the ALJ

articulated Plaintiff’s RFC as follows:

       [t]he claimant has the residual functional capacity to perform medium work
       as defined in 20 CFR 404.1567(c) and 416.967(c) except the claimant is
       limited to occasional climbing ramps and stairs. The claimant is precluded
       from climbing ladders and scaffolds. The claimant can frequently balance,
       stoop, knee[l], crouch and crawl. The claimant is also precluded from
       working around unprotected heights, hazardous, moving mechanical parts
       and operating a motor vehicle for commercial purposes. The claimant is
       limited to simple, repetitive, and routine tasks. The claimant is limited to
       occasional interaction with supervisors, coworkers, and the public. The

                                             5
       claimant is also limited to having occasional changes in a routine work
       setting. The claimant is precluded from production rate pace, such as
       assembly line work, but can perform goal-oriented work such as an office
       cleaner.

Tr. 21. At Step Four, based upon the testimony of a VE, the ALJ concluded that Plaintiff

“is capable of performing past relevant work as a janitor . . . and warehouse worker.” Tr.

29. At Step Five, based upon Plaintiff’s age, education, work experience, and RFC, the

ALJ made an alternative finding that “there are other jobs that exist in significant numbers

in the national economy that [Plaintiff] also can perform.” Tr. 30. Accordingly, the ALJ

determined that Plaintiff “has not been under a disability . . . from April 7, 2013, through

the date of this decision[.]” Tr. 31.

IV.    PLAINTIFF’S ARGUMENT

       Plaintiff presents one issue on appeal:

       (1) Whether, with respect to Listing 12.05(C), the ALJ erred in finding that Plaintiff
           did not appear to have any significant deficits in adaptive functioning.

       Doc. 10 at 3.

V.     DISCUSSION

       Plaintiff argues that the ALJ erred by finding that he did not meet or equal Listing

12.05C. Id. at 3. Specifically, Plaintiff asserts that the ALJ erred by applying the wrong

legal standard and by requiring him to demonstrate “significant” deficits in adaptive

functioning. Id. Plaintiff also argues that his work history and daily activities do not rebut

the presumption of disability afforded to him by his IQ scores. Id. at 8-10.




                                              6
       The Commissioner argues that the ALJ properly relied on Plaintiff’s work history

and daily activities to find that he had not demonstrated deficits in adaptive functioning.

Doc. 13 at 8. The Commissioner also argues that any error that the ALJ might have made

by using the word “significant” when discussing Plaintiff’s deficits in adaptive functioning

is harmless. Id. at n.5.

       Under the Listing scheme of 12.05, a claimant must first meet the requirements of

the introductory paragraph, then the criteria of the subparagraph before he or she can be

found to meet the listing. See Listing 12.00A (“If your impairment satisfies the diagnostic

description in the introductory paragraph and any one of the four sets of criteria, we will

find that your impairment meets the listing.”). The introductory paragraph of Listing 12.05

defines “intellectual disability” as:

       Intellectual disability: intellectual disability refers to significantly
       subaverage general intellectual functioning with deficits in adaptive
       functioning initially manifested during the developmental period; i.e., the
       evidence demonstrates or supports onset of the impairment before age 22.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05 (emphasis in original). Thus, “[t]o be

considered for disability benefits under section 12.05, a claimant must at least (1) have

significantly subaverage general intellectual functioning; (2) have deficits in adaptive

behavior; and (3) have manifested deficits in adaptive behavior before age 22.” Crayton

v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997). An intellectual disability satisfies the

severity requirement in paragraph C of Listing 12.05 when the claimant has “[a] valid

verbal, performance, or full scale IQ of 60 through 70 and a physical or other mental

impairment imposing an additional and significant work-related limitation of function.” 20

                                             7
C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05(C). “[T]here is a rebuttable presumption that a

claimant manifested deficits in adaptive functioning before the age of 22 if the claimant

established a valid IQ score between 60-70.” Grant v. Astrue, 255 F. App’x 374, 375 (11th

Cir. 2007) (citing Hodges v. Barnhart, 276 F.3d 1265, 1266, 1268-69 (11th Cir. 2001)).

The Commissioner may rebut the presumption when the claimant’s IQ score “is

inconsistent with other evidence in the record on the claimant’s daily activities and

behavior.” Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992).

       In this case, the ALJ appeared to accept that Plaintiff had IQ scores sufficient to

meet Listing 12.05C, but found that the presumption of disability was rebutted by

Plaintiff’s level of adaptive functioning. In determining that Plaintiff did not satisfy Listing

12.05, the ALJ found as follows:

       Although his most recent IQ scores revealed a Verbal IQ of 65, performance
       IQ of 72, and a full scale of 65 [], the claimant he [sic] does not appear to
       have any significant deficits in adaptive functioning given his work history
       and activities of daily living, as discussed in detail . . . below. As such, the
       claimant’s borderline intellectual functioning would not meet listing 12.05.

Tr. 21. Later in the decision while discussing Plaintiff’s RFC, the ALJ again noted that

“[d]espite the claimant’s low IQ, he does not appear to have any significant deficits in

adaptive functioning given his work history and activities of daily living. . . .” Tr. 26. With

respect to Plaintiff’s work history, the ALJ explained that he “had at least five years of

substantial gainful activity and has earned more than $20,000 during multiple years.” Id.

When discussing Plaintiff’s activities of daily living, the ALJ observed that:




                                               8
        [T]he claimant was reported to perform a variety of activities in his function
        report and a third party function report completed by his son.[5] In his
        function report, the claimant reported that he was able to prepare simple
        meals, such as sandwiches and frozen dinners. He also reported he was able
        to mow grass and clean the house. The claimant stated he was able to go
        shopping in stores for food once a month. He stated he walked around
        outside, watch [sic] television, and played with his son and niece. In a third
        party function report completed by the claimant’s son, Grady Parker, the
        claimant was noted to engage in activities including riding horses, fishing,
        hunting, walking, and swimming. The claimant was noted to take care of
        dogs, cats, and horses. Mr. Parker indicated the claimant has no problems
        with personal hygiene and can prepare simple meals, such as sandwiches and
        microwavable items for himself. In treatment notes, the claimant has been
        to the hospital after injuries and/or seizures that involved vigorous exercise,
        digging in the yard and riding an all-terrain vehicle. In his psychiatric notes,
        the claimant has reported driving and helping with a family business that
        appears to involve horseback riding. The claimant’s ability to perform all of
        the above activities suggests that he is not as limited as alleged. Despite the
        claimant’s allegations that he rarely leaves the house, the above activities
        indicate the claimant frequently leaves the house and engages in outdoor
        activities.

Tr. 24 (internal citations omitted).

        Plaintiff contends that the ALJ applied the wrong legal standard when she found

that he had not demonstrated “significant deficits in adaptive functioning.” Doc. 10 at 3;

Tr. 21. Numerous cases in this circuit have discussed the fact that the plain language of

Listing 12.05C does not require “significant” deficits in adaptive functioning. See, e.g.,

Acoff v. Colvin, No. 15-0644-M, 2016 WL 4257555, at *8 (S.D. Ala. Aug. 9, 2016) (“[T]he

main reason the Court finds that the ALJ’s decision is not supported by substantial evidence

is because the ALJ misstated the requirements for Listing 12.05 as requiring significant



5
 From the court’s reading of the testimony and third party function report, it appears that Plaintiff’s father
assisted him in completing the report. Tr. 40-41, 274.

                                                      9
deficits in adaptive functioning. This is an error of law.”); Southard v. Colvin, No. 5:13-

cv-01870-JHE, 2015 WL 1186153, at *5 (N.D. Ala. Mar. 16, 2015) (“Listing 12.05 does

not require significant deficits in adaptive functioning, just that deficits of adaptive

functioning exist and have manifested before age 22.”); Harrel v. Colvin, No. 14-cv-20513,

2015 WL 574006, at *9 (S.D. Fla. Feb. 11, 2015) (“Listing 12.05C does not require a

claimant to show significant or marked deficits but rather, only ‘deficits in adaptive

functioning.’”) (citations omitted); Butts v. Colvin, No. 1:13-cv-130-WC, 2014 WL

1245874, at *4 (M.D. Ala. Mar. 24, 2014) (“The Commissioner must keep in mind that the

test for the introductory paragraph [of Listing 12.05] is simply deficits in adaptive

functioning, not ‘significant deficits.’”); Acoff v. Colvin, 2:13-cv-40-WC, 2014 WL

896979, at *4 (M.D Ala. Mar. 6, 2014) (“The introductory paragraph of [Listing 12.05]

simply requires deficits in adaptive functioning, not the ‘significant limitations’ in adaptive

functioning as required for a finding [of] mental retardation.”); Jones v. Colvin, No. 1:11-

cv-989-WC, 2013 WL 842704, at *4 n.6 (M.D. Ala. Mar. 6, 2013) (“The Commissioner

here, as well as in other cases, seems to conflate the test for a diagnosis of mental

retardation under the DSM and a finding that Listing 12.05(C) has been met. The DSM

requires ‘significant deficits’ in adaptive behavior. Whereas, the introductory paragraph

of 12.05 simply requires ‘deficits.’”).

       As demonstrated above, courts have readily pointed out that Listing 12.05 does not

require an ALJ to find “significant” deficits in adaptive functioning, and the court finds

that authority exists to reverse an ALJ’s decision on this basis. See, e.g., Acoff, 2016 WL


                                              10
4257555, at *8. However, as this court has previously noted, there is also some authority

indicating that a claimant must demonstrate “significant deficits” in order to satisfy the

listing. See Knight v. Colvin, No. 2:15-cv-905-WC, 2016 WL 7159499, at *6 n.6 (M.D.

Ala. Dec. 7, 2016) (citing Hunt v. Social Security Administration Commissioner, 631 F.

App’x 813 (11th Cir. 2015)). In Hunt, an unpublished decision from the Eleventh Circuit

Court of Appeals, the court appeared to endorse such a proposition, stating that

“[s]ubstantial evidence supports a finding that Hunt suffered no significant deficits — as

required under the first part of Listing 12.05(C) — in adaptive functioning.” Hunt, 631 F.

App’x at 816 (emphasis added); see also Hoyett v. Colvin, No. 3:15-cv-344-GMB, 2016

WL 4942009, at *5 (M.D. Ala. Sept. 15, 2016). Courts have struggled to interpret Listing

12.05 because it does not expressly require a specific level of severity that a claimant’s

deficits in adaptive functioning must reach before he or she satisfies the listing. Courts

have been reluctant to hold that any deficit, no matter how insignificant, meets the listing

and have proposed various formulations to reflect their understanding that there exists a

threshold of adaptive deficits that a claimant must demonstrate to meet the listing.

       In Lewis v. Colvin, No. 3:14-cv-25/CJK, 2015 WL 5680372, at *10 (N.D. Fla. Sept.

25, 2015), the Plaintiff argued that “because Listing 12.05C does not qualify the phrase

‘deficits in adaptive functioning,’ any degree of deficit is sufficient to satisfy the Listing.”

The court reasoned:

       The argument advanced here, however, has been implicitly rejected by the
       Eleventh Circuit. In Perkins v. Comm’r, Soc. Sec. Admin, the ALJ found the
       claimant did not meet Listing 12.05C because he lacked the requisite deficits
       in adaptive functioning. 553 Fed. Appx. 870, 873-74 (11th Cir. 2014). When

                                              11
       formulating Perkin’s RFC, the ALJ found, inter alia, moderate difficulties in
       social functioning, and moderate difficulties in maintaining concentration,
       persistence, and pace. Id. at 875. The Eleventh Circuit affirmed the ALJ’s
       denial of benefits, suggesting there is nothing inconsistent between a
       determination claimant lacks deficits in adaptive functioning yet still has
       limitations. Thus, the correct test appears to require a determination of
       whether a claimant's deficits in adaptive functioning are so slight as to
       impeach the I.Q. score.

Id. (emphasis added).

       The Eleventh Circuit has also framed the test as whether a claimant seeking to meet

the diagnostic criteria of Listing 12.05 has demonstrated “deficits in adaptive functioning

consistent with intellectual disability.” Rodriguez v. Comm’r of Soc. Sec., 633 F. App’x

770, 774 (11th Cir. 2015). Other courts have referred to caselaw suggesting “that the

adaptive functioning must be significantly inconsistent with the I.Q. score.” McCrae v.

Berryhill, No. 1:17-cv-228-MW/CAS, 2018 WL 3214784, at *7 (N.D. Fla. June 13, 2018)

(quoting Monroe v. Astrue, 726 F. Supp. 2d 1349, 1355 (N.D. Fla 2010)).

       Perhaps due in part to the ambiguity of the test, courts have not uniformly reversed

and remanded decisions from ALJs when the decisions refer to a lack of “significant”

adaptive deficits with respect to Listing 12.05. For example, in Hoyett v. Colvin, the court

was presented with an ALJ’s decision finding that the claimant had not met Listing 12.05

due to deficits in adaptive functioning. Hoyett, 2016 WL 4942009, at *5. Elsewhere in

the decision, however, the ALJ had referred to “no significant deficits in adaptive

capacity,” and the ALJ had “relied heavily” on a state agency consultant’s opinion that the

claimant “did not have significant deficits in her adaptive functioning.” Id. (emphasis

added). The court noted that the “plain language” of Listing 12.05 did not require

                                            12
significant adaptive deficits. Id. However, the court also acknowledged the language from

Hunt “suggesting that a claimant is required to show significant deficits.” Id. (citing Hunt,

631 F. App’x at 816). Ultimately, the court in Hoyett affirmed the ALJ’s decision because

it was “not convinced the ALJ required Hoyett to show significant deficits in adaptive

functioning”6 and because the court found that substantial evidence supported a finding

that the claimant “lacked deficits in adaptive functioning, as shown by her daily activities

and behavior.” Hoyett, 2016 WL 4942009, at *6.

        Similarly, this court has previously examined the record for substantial evidence

even when the ALJ referred to a lack of “significant deficits in adaptive functioning.” See

Knight, 2016 WL 7159499, at *6 n.6. In Knight, the ALJ’s finding that the plaintiff did

not meet Listing 12.05C was due, in part, to a lack of “significant deficits in adaptive

functioning.” Id. at *5. After reviewing the decision for substantial evidence, this court

nevertheless affirmed the decision. In so doing, this court noted that the plaintiff had not

raised as a distinct claim of error the fact that the ALJ had required “significant” deficits

to be shown. Id. at *6 n.6. In dicta, this court also observed that, in light of the language

in Hunt, the appropriate standard to apply with respect to deficits in adaptive functioning

was ambiguous. Id. Nevertheless, this court found the ALJ’s decision supported by




6
  The Hoyett court found that the ALJ’s use of the word “significant” was “in the context of the findings of
the State agency reviewer . . . and all but one of the ALJ’s other references to adaptive functioning did not
include the word ‘significant.’” Hoyett, 2016 WL 4942009, at *6. The court notes that, in this case, the
ALJ used the incorrect formulation of Listing 12.05C on two occasions in her decision and at no point
provided the precise regulatory language.

                                                     13
substantial evidence because of the lack of deficits shown in the record as to the plaintiff’s

adaptive functioning. Id.

       Based on these authorities, the court concludes that, notwithstanding the ALJ’s

reference to a “significant” adaptive deficits standard, the appropriate course is to examine

the ALJ’s decision for substantial evidence regarding whether Plaintiff has demonstrated

deficits in adaptive functioning that are inconsistent with Listing 12.05C. The court will

now undertake that analysis.

       Neither Listing 12.05 nor the Social Security Regulations provide a definition of

precisely what is meant by “deficits in adaptive functioning.”          The Social Security

Administration’s Program Operations Manual System (“POMS”) imparts that adaptive

functioning refers “to the individual’s progress in acquiring mental, academic, social and

personal skills as compared with other unimpaired individuals of his/her same age.” Soc.

Sec. Admin., POMS, DI 24515.056(D)(2) (2012). Likewise, the Diagnostic and Statistical

Manual of Mental Disorders (“DSM”) explains that adaptive functioning broadly “refer[s]

to how well a person meets community standards of personal independence and social

responsibility, in comparison to others of similar age and sociocultural background.

Adaptive functioning involves adaptive reasoning in three domains: conceptual, social, and

practical.” American Psychological Association, DSM-V, p. 37 (5th ed. 2013). The

Eleventh Circuit has favorably cited both definitions in applying Listing 12.05. See, e.g.,

Schrader v. Acting Comm'r of the Soc. Sec. Admin., 632 F. App’x. 572, 576 (11th Cir.

2015); Rodriguez, 633 F. App’x at 774.


                                             14
       Determining what level of adaptive functioning is consistent with an intellectual

disability is a fact-intensive inquiry, so case outcomes vary widely. See Lewis, 2015 WL

5680372, at *7 (collecting cases). Courts have found substantial evidence to support an

ALJ’s finding that a claimant failed to meet Listing 12.05 where the record demonstrated

an extensive employment history and advanced daily activities. See, e.g., Rodriguez, 633

F. App’x at 773-74 (finding substantial evidence supported ALJ’s determination that

claimant did not satisfy Listing 12.05C where the claimant attended high school without

special educational assistance, performed household chores, attended church, had a driver’s

license, and had a work history including multiple skilled and semi-skilled jobs); Schrader,

632 F. App’x. at 577 (finding substantial evidence supporting ALJ’s decision regarding

lack of deficits in adaptive functioning where, although claimant “attended special

education classes, she graduated high school with a regular diploma,” “was able to groom

herself, cook simple meals, perform household chores, drive, watch television, and babysit

her nephews without any assistance from others[,]” and she “worked part-time at the

laundromat”); Welch v. Soc. Sec. Admin., Comm’r, No. 6:14-cv-02472-SGC, 2016 WL

1270619, at *4-5 (N.D. Ala. Mar. 31, 2016) (affirming where the claimant reported “she

care[d] for herself and others in a variety of ways without assistance; socialize[d] both with

family and with friends and attend[ed] public gatherings; read[] a book per week; and

[could] handle financial matters.”).

       In contrast, other courts have found remand appropriate “where the record is devoid

of evidence of an advanced work history and sophisticated activities [of] daily living such


                                             15
that a reviewing court cannot ‘easily discern the ALJ’s path or reasoning.’” Moore v.

Berryhill, No. 3:16-cv-408-GMB, 2017 WL 4017882, at *7 (M.D. Ala. Sept. 12, 2017)

(quoting Tubbs v. Berryhill, No. 15-00597-B, 2017 WL 1135234, at *6 (S.D. Ala. Mar. 27,

2017)). “An ability to do simple daily activities and simple jobs is not enough.” Southard,

2015 WL 1186153, at *5 (quoting Monroe, 726 F. Supp. 2d at 1355). As the court in

Southard explained, the ability to perform “unskilled and semiskilled labor with no

supervisory responsibilities is not inconsistent with evidence of intellectual disability.

Simple daily activities such as dressing one’s self, making the bed, dusting and vacuuming,

mowing the yard, fishing, and visiting relatives are similarly not indicative of high adaptive

functioning.” Id. at *6; see also Lewis, 2015 WL 5680372, at *8-9 (finding claimant’s

ability to live alone, use public transportation, prepare simple meals, watch television, go

to church, perform light housework, and past ability to drive a car were not inconsistent

with her intellectual disability); Hartman v. Colvin, No. CA 13-00005-C, 2014 WL

3058550, at *6-8 (S.D. Ala. July 7, 2014) (remanding despite the claimant’s 3.18 high

school GPA where she had the ability to cook, clean, manage her own finances, and drive,

she was in special education classes, received a certificate of attendance and not a high

school diploma, lived with her mother, and did not have a skilled or semi-skilled

employment history).

       Turning to the facts at hand, the court will now consider the ALJ’s determination

that Plaintiff’s work history and daily activities showed sufficient adaptive functioning to

rebut the presumption of intellectual disability attributed to him based on his IQ scores.


                                             16
The court is mindful that it is not the court’s role to reweigh the evidence or substitute its

judgment for that of the ALJ. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1997).

However, the court must find substantial evidence in the record to support the ALJ’s

conclusion that Plaintiff did not demonstrate the requisite deficits in adaptive functioning.

After giving due consideration to the ALJ’s decision and the record as a whole, the court

concludes that the ALJ’s decision is not supported by substantial evidence.

       First, Plaintiff’s work history does not indicate that he worked at an advanced level

incompatible with intellectual disability. See Moore, 2017 WL 4017882, at *7. An ALJ

is permitted to consider a claimant’s work history when assessing his level of adaptive

functioning. See Rodriguez, 633 F. App’x at 773-74. In the decision, however, the ALJ

did not provide adequate explanation in support of the finding that Plaintiff’s work history

was incompatible with a finding of intellectual disability. The ALJ noted only that Plaintiff

had “at least five years of substantial gainful activity and ha[d] earned more than $20,000

during multiple years.” Tr. 26. The court finds this explanation insufficient in light of

Plaintiff’s work history.

       Although Plaintiff sometimes worked at the substantial gainful activity level, he

more often did not, and he often had minimal earnings or none at all. Tr. 236-237. See

Durham v. Apfel, 34 F. Supp. 2d 1373, 1380 (N.D. Ga. 1998). Since 2002, Plaintiff only

twice earned more than $20,000 in a year. Tr. 236-237. Moreover, none of Plaintiff’s prior

jobs required him to supervise others or to employ technical skills. See Lewis, 2015 WL

5680372, at *8; see also Southard, 2015 WL 1186153, at *6 (“[M]ild intellectual disability


                                             17
is not inconsistent with non-supervisory, unskilled and semiskilled labor).             Plaintiff

testified that he had worked as a mechanic’s helper; as a janitor, as a warehouse worker

stacking merchandise and loading trucks; and as a laborer picking up around construction

jobsites. Tr. 23, 44-54. The vocational expert indicated that each of these jobs was

unskilled except the mechanic’s helper job, which was semi-skilled. Tr. 82-83. Plaintiff

testified that he was able to function as a mechanic’s helper because he was verbally told

what to do. Tr. 23. He testified that he had difficulty learning how to do work in a work

setting and that he had never been promoted to a job in which he was in charge. Tr. 58,

60-61. He also testified that he had never obtained a job by himself without someone else’s

help. Tr. 22, 64. Although Plaintiff has been able to work in the past, the jobs that he has

held do not “call into question the I.Q. scores or claim of deficits in adaptive functioning.”

See Lewis, 2015 WL 5680372, at *8; see also Durham, 34 F. Supp. 2d at 1380 (finding “no

evidence that [jobs as a heavy laborer] are beyond the reach of a mildly retarded

individual”).

       Second, particularly in light of Plaintiff’s limited educational and work history, the

daily activities that the ALJ cited are not sophisticated activities inconsistent with

Plaintiff’s IQ scores. There is no question that an ALJ may permissibly consider a

claimant’s daily activities when determining whether the claimant manifested deficits in

adaptive functioning. See Rodriguez, 633 F. App’x at 773-74. However, the daily

activities that the ALJ cited in this case fall much closer to the “simple” daily activities that

are “not indicative of high adaptive functioning.” See Southard, 2015 WL 1186153, at *6.


                                               18
Activities such as preparing simple meals, cleaning, yard work, watching television,

playing with one’s son, taking care of pets, walking, swimming, and other forms of exercise

and outdoor activities are not outside of an intellectually disabled person’s capabilities.

       To be sure, some of these activities have been cited by other courts when finding

that a claimant has not demonstrated deficits in adaptive functioning. However, the

question of a claimant’s level of adaptive functioning is highly factual. In this case, the

ALJ did not properly explain how the daily activities, which require a certain level of

physical functioning, speak to Plaintiff’s intellectual capabilities. When combined with

Plaintiff’s educational and work history, the court finds that these limited daily activities

are insufficient to rebut the presumption of disability reflected by Plaintiff’s IQ scores.

       Plaintiff testified that he had a twelfth grade education, but stated that his teachers

“skipped” him through grades. Tr. 23, 42-43. School records indicate that he was in special

education classes and functioning at the upper first grade level at age eighteen, and that he

obtained only a certificate of attendance. Tr. 57, 396, 411-412. Plaintiff’s school records

reflect diagnoses of “mental retardation.” Tr. 401, 409, 413, 418, 427. Plaintiff testified

that he cannot read or write. Tr. 23, 43. He explained that he is able to write his name,

social security number, and birthdate, but cannot read a book, a newspaper article, or a

clock. Tr. 22, 44, 63. He required assistance filling out the paperwork for his disability

application. Tr. 22, 63. He cannot perform arithmetic, count money, pay bills, handle a




                                              19
savings account, or use a checkbook or money order. Tr. 23, 261. Although Plaintiff has

a driver’s license, the test had to be administered orally because of his illiteracy.7 Tr. 62.

        The ALJ noted many of these facts in the decision. Tr. 22-23. Although the ALJ

made a general finding that she did not find Plaintiff’s subjective complaints fully credible,

she did not specifically address whether she found these aspects of Plaintiff’s mental and

adaptive functioning credible. To the extent that these statements by Plaintiff were

uncontroverted in the record, the court is unable to “easily discern the ALJ’s path or

reasoning” in finding that Plaintiff did not have deficits in adaptive functioning. Moore,

2017 WL 4017882, at *7. This court has previously observed that “special education

classes indicate deficits in adaptive functioning.” Butts, 2014 WL 1245874, at *4 (citing

Vaughn v. Astrue, 494 F. Supp. 2d 1269, 1274 (N.D. Ala. 2007)). Likewise, the inability

to read or write has been found to be indicative of deficits in adaptive functioning. See

Cammon v. Astrue, No. 3:08-cv-0131-JFK, 2009 WL 3245458, at *12 (N.D. Ga. Oct. 5,

2009) (remanding case for ALJ to reevaluate whether claimant had deficits in adaptive

functioning in light of her history of special education classes and illiteracy); see also

Vaughn, 494 F. Supp. 2d at 1274 (finding that claimant established deficits in adaptive

functioning where she had a history of special education classes, read at a fourth grade

level, and performed arithmetic at a second grade level). It is insufficient for the ALJ to




7
 Plaintiff testified that he had not driven for “two or three years” prior to the hearing due to a grand mal
seizure. Tr. 41.

                                                     20
simply record the existence of these limitations in the decision without explaining why the

limitations failed to establish adaptive deficits under Listing 12.05C.

       The court’s final difficulty discerning substantial evidence to support the ALJ’s

finding that Plaintiff lacked adaptive deficits is because the ALJ, in fact, credited the

opinion of a doctor who found that Plaintiff did have adaptive deficits. On December 22,

2014, Dr. Thomas LeCroy provided a Psychiatric Review Technique in which he opined

that Plaintiff had moderate restrictions of the activities of daily living, moderate difficulties

in maintaining social functioning, and moderate difficulties maintaining concentration,

persistence or pace. Tr. 117-118. The ALJ gave this opinion “great weight,” finding that

the doctor’s opinions were “consistent with [Plaintiff’s] treatment notes.” Tr. 21.

       Dr. LeCroy also provided an RFC assessment of Plaintiff’s mental limitations. Tr.

119-123. Dr. LeCroy opined that Plaintiff had a number of moderate limitations including

his ability to understand, remember, and carry out detailed instructions; maintain attention

and concentration for extended periods; perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances; sustain an ordinary

routine without special supervision; make simple work-related decisions; complete a

normal workday and workweek without interruptions from psychologically based

symptoms; ask simple questions or request assistance; accept instructions and respond

appropriately to criticism from supervisors; and get along with coworkers or peers without

distracting them or exhibiting behavioral extremes. Id.




                                               21
       Notably, Dr. LeCroy opined that Plaintiff had “adaptation limitations,” including

moderate limitations of his ability to respond appropriately to changes in the work setting;

travel in unfamiliar places or use public transportation; and set realistic goals or make plans

independently of others. Tr. 122-123. Dr. LeCroy explained that Plaintiff “would learn

and remember simple work routines” and “could understand and remember simple

instructions but not detailed ones.” Tr. 121. He opined that Plaintiff’s “[c]ontact with the

public should be casual. Feedback should be supportive. Criticism should be tactful and

non-confrontational. Contact with coworkers should be casual.” Tr. 122. Dr. LeCroy also

opined that Plaintiff

       Could carry out simple instructions and sustain attention to simple familiar
       tasks for extended periods. [Plaintiff] would benefit from a flexible schedule
       and would be expected to miss 1-2 days of work per month due to depression.
       [Plaintiff] would benefit from casual supervision. [Plaintiff] would function
       best with her [sic] own work area without proximity to others because of
       anxiety around non family. [Plaintiff] would tolerate ordinary work
       pressures and function best with a familiar work routine but should avoid
       excessive workloads, quick decision-making, rapid changes and multiple
       demands. [Plaintiff] would benefit from regular rest breaks and a slow pace
       but will still be able to maintain a pace consistent with the mental demands
       of competitive level work.

Id. Regarding Plaintiff’s adaptive functioning, Dr. LeCroy opined that Plaintiff “could

adapt to infrequent, well-explained changes with rehearsal” and that he “would need help

with long term planning and goal setting but not short term planning and goal setting.” Tr.

123.

       Curiously, when considering Dr. LeCroy’s opinion in the context of Plaintiff’s RFC,

the ALJ gave the opinion only “partial weight,” finding that it was “somewhat vague” and


                                              22
that additional records had been received since Dr. LeCroy rendered his opinion. Tr. 29.

Nevertheless, it appears that the ALJ included some of Dr. LeCroy’s opinions as to

Plaintiff’s adaptive functioning in the RFC assessment because the ALJ limited Plaintiff to

“simple, repetitive, and routine tasks;” “occasional interaction with supervisors, coworkers

and the public;” and “occasional changes in a routine work setting.” Tr. 21.

       The court is not able to follow the ALJ’s reasoning about Dr. LeCroy’s opinions.

The ALJ did not properly explain why she afforded great weight to Dr. LeCroy’s PRT

assessment while giving only partial weight to his RFC assessment rendered the same day.

The ALJ was entitled to assign Dr. LeCroy’s opinion as little or as much weight as she

thought it deserved. However, the weight given must be adequately explained and any

inconsistencies should be resolved. Most importantly, the ALJ did not explain how an

RFC assessment reflecting moderate limitations in adaptive functioning is consistent with

her conclusion that Plaintiff had not demonstrated deficits in adaptive functioning.

       For these reasons, the court finds that the ALJ’s decision with respect to Listing

12.05C is not supported by substantial evidence. The ALJ failed to apply the proper criteria

in evaluating whether Plaintiff met the requirements of Listing 12.05C, and failed to

explain her reasoning with respect to Plaintiff’s educational and work history, daily

activities, and Dr. LeCroy’s opinion. These errors in the ALJ’s decision require the court

to remand the decision to the Commissioner for the ALJ to specifically consider Listing

12.05C under the applicable standard and to clarify the reasons for finding that the evidence




                                             23
of record rebuts the presumption of deficits in adaptive functioning to which Plaintiff is

entitled based on his IQ scores.

       The court disagrees with the Commissioner’s contention that the ALJ’s error is

harmless. Doc. 13 at 8 n.5. The Commissioner’s argument presupposes that the ALJ’s

decision on remand will be the same. Given the court’s discussion herein of the appropriate

legal standard, as well as the relevant evidence that the ALJ did not appropriately consider,

the court cannot be so certain.

       The Commissioner notes that Plaintiff did not allege intellectual deficits as a basis

for disability and that Plaintiff’s attorney did not argue the applicability of Listing 12.05C

to the ALJ. Doc. 13 at 5 n.3. The Commissioner argues that the ALJ was not required to

address Listing 12.05. Id. (citing Robinson v. Astrue, 365 F. App’x 993, 995 (11th Cir.

2010)). Although that may be the case, the ALJ found that the evidence of record warranted

consideration of Listing 12.05, so to the extent that the ALJ relied on the Listing as a basis

to deny benefits, such a finding is reviewable by this court. Upon review, the court

concludes that the ALJ’s decision should be reversed and remanded to the Commissioner

for further proceedings.

VI.    CONCLUSION

       For all of the reasons given above, the undersigned Magistrate Judge concludes that

the decision of the Commissioner is REVERSED and this matter is REMANDED back to




                                             24
the Commissioner of Social Security for further proceedings consistent with this opinion.

A separate judgment will issue.

      Done this 30th day of October, 2018.



                                  /s/ Wallace Capel, Jr.
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           25
